DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 10 of U.S. Patent No. 10,613,424 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of US 10,613,424 teaches a first plurality of emitters having overlapping spectral distributions (1st and 3rd emitters in claim 1) that form a first spectral band within a first color range, one of said emitters of said first plurality of emitters having a spectral distribution forming an edge of said first spectral band (3rd emitter has a central wavelength between the first and second emitter so this will form the edge of the first spectral band);
A second plurality of emitters (second and fourth emitter of claim 1) having overlapping spectral distributions that form a second spectral band within said first color range but spaced apart from said first spectral band, one of said emitters of said second plurality of emitters having a spectral distribution forming an edge of said second spectral band (fourth emitter overlaps with the 2nd emitter and its central wavelength is between the 2nd and 3rd emitters so it will form the 2nd edge of the second spectral band);
Said edge of said first spectral band is on a side of said first spectral band closest to said second spectral band (see description of 3rd emitter in claim 1);
th emitter in claim 1).  Therefore claim 1 of US 10,613,424 claims all the limitations of claim 1 of this application in addition to being more specific, this could lead to harassment by multiple assignees.
Claim 2 of this application corresponds to claim 2 of US 10,613,424.
Claim 3 of this application corresponds to limitations found in claim 1 of US 10,613,424.
Claim 4 of this application corresponds to limitations found in claim 10 of US 10,613,424.
Claim 5 of this application corresponds to limitations found in claim 1 of US 10,613,424.
Claim 6 of this application corresponds to limitations found in claim 10 of US 10,613,424.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,908,486 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of US 10,908,486 teaches a first plurality of emitters having overlapping spectral distributions (1st and 3rd emitters in claim 1; or alternately the 2nd and 4th emitters) that form a first spectral band within a first color range, one of said emitters of said first plurality of emitters having a spectral distribution forming an edge of said first spectral band (3rd emitter has a central wavelength between the first and second emitter so this will form the edge of the first spectral band or alternately the 4th emitter);
A second plurality of emitters (second and fourth emitter of claim 1; or the first and third emitters) having overlapping spectral distributions that form a second spectral band within said first color range but spaced apart from said first spectral band, one of said emitters of said second plurality of emitters having a spectral distribution forming an edge of said second spectral band (fourth emitter nd emitter and its central wavelength is between the 2nd and 3rd emitters so it will form the 2nd edge of the second spectral band; or alternately the 3rd emitter will form the edge);
Said edge of said first spectral band is on a side of said first spectral band closest to said second spectral band (see description of 3rd emitter in claim 1);
Said edge of said second spectral band is on a side of said second spectral band closest to said first spectral band (see description of 4th emitter in claim 1).  Therefore claim 1 of US 10,908,486 claims all the limitations of claim 1 of this application in addition to being more specific, this could lead to harassment by multiple assignees.
Claim 2 of this application corresponds to limitations found in claim 3 of US 10,908,486.
Claim 3 of this application corresponds to limitations found in claim 1 of US 10,908,486.
Regarding claim 4 of this application, since claim 4 only depends on claim 1, if one alternately chooses as the second plurality of emitters in claim 1 of US 10,908,486, the first and third emitters, then claim 1 also claims that the first emitter has a spectral distribution with a FWHM of at least four nm.
Claim 5 of this application corresponds to limitations found in claim 1 of US 10,908,486.
Regarding claim 6 of this application, since claim 6 only depends from claim 1, if one alternately chooses as the second plurality of emitters in claim 1 of US 10,908,486, the first and third emitters, then claim 1 also claims that the third emitter has a FWHM of no more than 2 nm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        1/13/2022